Citation Nr: 0620093	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-29 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a restoration of a 60 percent rating for 
chronic obstructive pulmonary disease.  

2.  Entitlement to a disability rating in excess of 60 
percent for chronic obstructive pulmonary disease.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1950 to January 
1954, and from September 1967 to April 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which reduced the veteran's 
disability rating for his chronic obstructive pulmonary 
disease from 60 to 30 percent.    

The Board notes that the RO's November 2003 rating decision 
was initiated by the veteran's July 2003 claim for an 
increased rating.  As an increased rating was implicitly 
denied within the RO's November 2003 action, this issue is 
inextricably-intertwined with the issue of entitlement to a 
restoration of his 60 percent rating, and as such, has been 
perfected on appeal for review by the Board.  However, 
because these issues involve, at least in part, separate 
regulations, they have been listed separately for clarity.  


FINDINGS OF FACT

1.  A November 2000 rating decision assigned a disability 
rating of 60 percent for the veteran's service-connected 
chronic obstructive pulmonary disease, effective April 18, 
2000.  

2.  A November 2003 rating decision reduced the veteran's 60 
percent rating to 30 percent, effective February 1, 2004.  

3.  The preponderance of the evidence before the RO in 
November 2003 did not demonstrate that improvement of the 
veteran's chronic obstructive pulmonary disease had taken 
place.  

4.  The veteran's chronic obstructive pulmonary disease is 
manifested by forced expiratory volume in one second (FEV-1) 
of 59 percent predicted, forced vital capacity (FEV-1/FVC) of 
57 percent, and DLCO (SB) of 75 percent, with no 
cardiopulmonary complications or need for outpatient oxygen 
therapy.  


CONCLUSIONS OF LAW

1.  The reduction of the veteran's disability rating for 
chronic obstructive pulmonary disease from 60 percent to 
30 percent was not warranted by a preponderance of the 
evidence, and the requirements for restoration have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 
2006); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.7, 4.13, 4.40, 
4.45, and 4.97, Diagnostic Code 6604 (2005). 

2.  The criteria for a disability rating in excess of 60 
percent for chronic obstructive pulmonary disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic 
Code 6604 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to VA benefits via a 
May 2004 letter, a November 2003 rating decision, and the 
statement of the case (SOC).  In addition, the RO letter and 
the SOC provided the veteran with specific information 
relevant to the VA's duty to notify.  Thus, no further 
notices are required.  See Quartuccio, supra.   

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
claim addressed in this decision.    By the informational 
letter, the rating decision, and the SOC, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claim discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

As previously indicated, in Pelegrini, supra,, the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this respect, the May 2004 RO letter improperly 
notified the appellant of the evidence required to 
substantiate his claims for VA benefits subsequent to the 
initial November 2003.  However, the reasons and bases of the 
November 2003 rating decision and the SOC specifically 
explained to the appellant what the evidence must show in 
order to establish an increased rating for the claimed 
disability, curing any procedural defect.  Furthermore, 
although it is unclear from the record whether the appellant 
was explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim, the Board finds that 
he has been notified of the need to provide such evidence.  
See 38 C.F.R. §  3.159(b)(1) (2005).  The AOJ's May 2004 
letter informed him that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to the AOJ.  In addition, the SOC 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession. 

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran is seeking an increased 
rating, not service connection.  As was noted above, he has 
already been provided with notice of what type of information 
and evidence was needed to substantiate his increased rating 
claim.  While he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any questions as to the appropriate date to 
be assigned is rendered moot.  

I. Restoration of a 60 percent rating

The veteran seeks restoration of his 60 percent rating for 
service-connected chronic obstructive pulmonary disease.  A 
veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  
38 U.S.C.A. § 1155 (West 2002).  Prior to reducing a 
veteran's disability rating, VA is required to comply with 
pertinent VA regulations applicable to all rating-reduction 
cases, regardless of the rating level or the length of time 
that the rating has been in effect.  Generally, when 
reduction in the evaluation of a service-connected disability 
is contemplated and the lower evaluation would result in a 
reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons thereof.  The beneficiary must be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2005).  In the advance written 
notice, the beneficiary will be informed of his right for a 
pre-determination hearing, and if a timely request for such a 
hearing is received (i.e., within 30 days), benefit payments 
shall be continued at the previously established level 
pending a final determination.  38 C.F.R. § 3.105(i)(1) 
(2005).  

A rating reduction must be based upon review of the entire 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  Id.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2005).  

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. 
§ 3.344 (2005).  Rating agencies will handle cases affected 
by change of medical findings or diagnosis, so as to produce 
the greatest degree of stability of disability evaluations 
consistent with the laws and VA regulations governing 
disability compensation and pension.  However, these 
considerations apply to ratings that have continued for long 
periods at the same level (five years or more), and not to 
disabilities that have not become stabilized and are likely 
to improve.  Therefore, reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.  

In this case, the evidence shows that the veteran was awarded 
a 60 percent rating for his service-connected chronic 
obstructive pulmonary disease in November 2000, effective 
from April 18, 2000.  Since this rating was not in effect for 
five years at the time that the reduction took effect in 
February 2004, the special criteria governing ratings in 
effect for at least five years do not apply.  In this case, 
then, the RO properly applied the regulations regarding the 
procedure for reductions in ratings.  The question that 
remains is whether the evidence on which the reductions were 
based supported the reductions.  

Concerning the veteran's claim for restoration of a 
60 percent rating for his chronic obstructive pulmonary 
disease, if there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to determination of this issue, the benefit of the doubt in 
resolving the issue is to be given to the veteran.  
38 U.S.C.A. § 5107(a) (West 2002); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).  In other words, the reduction in the 
veteran's disability rating would have to have been supported 
by a preponderance of the evidence.  The Board is required to 
ascertain in any rating reduction case, based upon review of 
the entire record, whether the evidence reflects an actual 
change in the disability, whether the examination reports 
reflecting such change are based upon thorough examination, 
and whether any improvement actually reflects improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  See Brown, 5 Vet. App. at 420-
421.

When a VA examination is the basis for a reduction, the VA 
examiner should have reviewed the claims file, and the VA 
examination should be otherwise adequate.  See Tucker v. 
Derwinski, 2. Vet. App. 201 (1992); see also 38 C.F.R. 
§§§ 4.1, 4.2 (2005).  In the present case, the Board finds no 
evidence that the examiner who evaluated the veteran in 
August 2003 had the opportunity to examine the entire claims 
file, to include the veteran's medical history; the cited 
medical history appears to be based solely on the veteran's 
recitation of his treatment history.  Thus, the examiner was 
unable to determine if the veteran's respiratory disability 
had in fact improved permanently.  Because the August 2003 
examination failed to take into account the veteran's prior 
medical history, it was inadequate under 38 C.F.R. §§ 4.1 and 
4.2 for reduction purposes, and the RO's action must be 
overturned.  

In light of the inadequacy of the August 2003 examination 
report for purposes of reducing the veteran's disability 
rating, the benefit of the doubt must be given to the 
veteran.  The Board certainly cannot conclude that the 
preponderance of the evidence supported the reduction for the 
reason discussed above.  The preponderance of the evidence 
did not support the reduction in the veteran's disability 
rating from 60 percent to 30 percent for his service-
connected chronic obstructive pulmonary disease, and that 
action is therefore reversed.  

II. Increased rating - Chronic obstructive pulmonary disease

The veteran also seeks a disability rating in excess of 60 
percent for his chronic obstructive pulmonary disease.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2005).  

Chronic obstructive pulmonary disease is rated under 
Diagnostic Code 6604.  This Code provides a 60 percent rating 
for FEV-1 of 40 to 55 percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) (Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method) 40- to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating is warranted for a FEV-1 of 
less than 40 percent of predicted value, or; a FEV-1/FVC of 
less than 40 percent, or; a DLCO (SB) of less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Diagnostic Code 6604 (2005).  

Upon receipt of his July 2003 claim, the veteran underwent an 
August 2003 VA medical examination.  The veteran reported a 
smoking history of two packs/day for 15-20 years.  However, 
he quit smoking two years ago.  Current symptoms included an 
occasion cough producing some yellow sputum.  He denied 
hemoptysis, however.  He also experienced shortness of breath 
with exertion, and could only walk 50 yards before becoming 
short of breath.  He used several inhalers up to 4-5 times 
per day, but not oxygen, oral prednisone, or steroids.  On 
objective evaluation his lungs were clear to auscultation and 
percussion, without rales, rhonchi, or wheezes.  No 
prolongation of the expiratory phase was found.  His heart 
rate was within normal limits.  Pulmonary function tests 
resulted in the following findings:  FEV-1 of 59 percent of 
predicted value; FEV-1/FVC of 57 percent, and; DLCO(SB) of 75 
percent.  The veteran was not found to have cor pulmonale or 
any other cardiopulmonary complications secondary to his 
chronic obstructive pulmonary disease.  Pulmonary 
hypertension was also not noted.  

The veteran has also received VA outpatient treatment for his 
chronic obstructive pulmonary disease.  VA treatment records 
reveal recurrent complaints of shortness of breath, for which 
he has been prescribed various inhalers.  A January 2002 
computed tomography (CT) scan of the veteran's chest revealed 
several small densities in the left lung.  However, a 
subsequent biopsy was negative for any malignancy.  It was 
recommended the veteran continue to seek medical monitoring 
of this anomaly.  

After considering the entirety of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 60 percent for his chronic obstructive 
pulmonary disease.  The veteran has not demonstrated the 
level of pulmonary function loss required for a 100 percent 
rating, according to the August 2003 VA examination report.  
His FEV-1, FEV-1/FVC, DLCO (SB), or other pulmonary function 
test results all failed to meet the threshold required for a 
higher rating.  He also did not exhibit cor pulmonale or 
related cardiopulmonary complications secondary to his 
chronic obstructive pulmonary disease.  Finally, he has not 
reported any episodes of acute respiratory failure, and he 
does not require outpatient oxygen therapy.  Overall, the 
preponderance of the evidence is against a 100 (total) rating 
for the veteran's chronic obstructive pulmonary disease.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's chronic obstructive pulmonary 
disease has itself required no extended periods of 
hospitalization since the initiation of this appeal, and is 
not shown by the evidence to present marked interference with 
employment in and of itself, as the veteran is retired.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 60 percent for the veteran's 
chronic obstructive pulmonary disease.  As a preponderance of 
the evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to restoration of a 60 percent rating for chronic 
obstructive pulmonary disease effective February 1, 2004, is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.  

Entitlement to a disability rating in excess of 60 percent 
for chronic obstructive pulmonary disease is denied.  



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


